Citation Nr: 0516591	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  05-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability.  

2.  Entitlement to an increased rating for poliomyelitis 
(polio), with partial paralysis of the left leg, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran servd on active duty for training from June to 
December 1957 and from July 23 to August 7, 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri, which denied the benefits 
sought on appeal.  

The veteran's sworn testimony was obtained at a hearing 
conducted at the RO in February 2005 (RO hearing) a 
transcript of which is on file.  

In May 2005, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 
20.900(c) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND  

Reason for remand:  Inadequate medical examination.  The 
veteran was afforded a VA examination in September 2004, the 
report of which is inadequate because the examiner did not 
render any diagnosis and did not address the primary question 
for rating purposes, i.e., what, if any, of the veteran's 
current symptoms may be attributed to his service-connected 
poliomyelitis.  Instead, the examiner focused on what had 
happened to the veteran during the period of active duty for 
training in the 1960s including whether he had actually had 
poliomyelitis, whether it was caused by vacination, and 
whether additional service medical records from Camp McCoy 
might be obtained which he thought "might be of some 
assistance in determining exactly what has happened to this 
man."  Concerning this, the Board notes that the examiner 
appeared to think that the examination was being conducted in 
conjuction with a claim for service connection rather than 
one for an increased rating.  Section 4.1 of VA regulation 
provides that it is essential both in the examination and in 
the evaluation of each disability, that it be viewed in 
relation to its history.  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  However, the present level of the 
veteran's disability is the primary concern in an claim for 
an increased rating and that past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the Board 
concludes that remand is necessary in this case for an 
examination report which more clearly articulates whether any 
current symptoms are attributable to service-connected 
poliomyelitis as opposed to some other factor or factors.  

The veteran asserts that his service-connected poliomyelitis 
(his only service-connected disability), is so severe as to 
render him unemployable, and that the medical evidence of 
record warrants both an increased rating for his polio and 
the grant of a TDIU.  He supports his assertion with a 
September 9, 2004, statement of a VA treating physician 
(E.L., M.D.) indicating that the veteran is oxygen dependent 
for chronic obstructive pulmonary disease (COPD)-a disorder 
for which service connection has not been established.  The 
September 2004 statement indicates that the veteran's COPD 
and left leg pains "will not allow him to be employed" 
presently or in the future.  The statement is unclear as to 
whether one or both of the service-connected and non-service-
connected disabilities renders the veteran unemployable.  
Additionally, VA treatment records of December 10, 2004, 
include clinical notation that the veteran is, "very 
sedentary due to his COPD and weakness on his left side 
attributed to polio in the service."  This statement is also 
unclear as to exactly what current symptoms, if any, may be 
attributed to polio in service, but the Board notes that the 
indication of left sided paralysis, as opposed to merely left 
leg paralysis, as a result of the polio appears to be 
supported by the findings of a VA examination report of April 
1966.  

The December 10, 2004, VA medical statement clearly was not 
of record when the veteran was afforded a VA examination on 
September 29, 2004, but the Board finds that the September 
2004 VA examination report is incomplete for additional 
significant reasons.  The September 2004 VA examiner noted 
most, but not all, of the veteran's significant clinical 
history-omitting the report of final diagnosis and hospital 
treatment summary of September 28 and 29, 1960, respectively, 
which constitute the only medical evidence of record 
confirming the September 1960 diagnosis of "poliomyelitis."  
The author of the September 2004 VA examination report, 
having omitting this most significant clinically documented 
finding, concludes that additional service medical records 
are needed to answer whether the diagnosis of poliomyelitis 
was proper-a question not on appeal.  By doing so, the 
examiner appears to question not only the veteran's 
documented history of a diagnosis of poliomyelitis, with left 
leg partial paralysis (possibly to include left sided 
paralysis), but the actions of the May 1961 RO rating 
decision which granted a claim of service connection for 
poliomyelitis and assigned a 30 percent disability 
evaluation.  See also Reports of VA examinations dated in 
April 1961 and April 1966.  

Moreover, the veteran submitted articles from the internet 
regarding post-polio syndrome, and on remand, the examiner 
should address whether such a syndrome exists in this case as 
a result of the service-connected polio.  To the extent 
indicated above, the Board agrees with the March 2005 written 
argument of the veteran's representative that the September 
2004 VA examination was incomplete for the purpose of 
evaluation of the claims on appeal.  An examination of the 
veteran must at recognize the documented and established 
diagnosis of poliomyelitis given on September 28 and 29, 
1960.  Thereafter, symptoms of service-connected disability 
must be distinguished from non-service-connected disability 
to the extent possible.  The veteran's documented VA 
treatment records show treatment and diagnoses of COPD, with 
"associated" shortness of breath (February 17, 2005), 
osteoarthritis with complaints of multiple joint pain, 
diabetes mellitus, and arteriosclerotic cardiovascular 
disease (ASCVD).  

Finally, on remand, a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), should be provided to a claimant regarding an 
increased rating for service-connected poliomyelitis because 
the RO sent the veteran a letter only addressing the TDIU 
claim even though it afforded the veteran a VA examination in 
September 2004 concerning the poliomyelitis and it 
adjudicated the issue of an increased rating for 
poliomyelitis which is the veteran's only service-connected 
disability in this case.  The veteran was not advised of what 
evidence would substantiate his claim for an increased rating 
for service-connected poliomyelitis in terms of all 
applicable rating criteria for functional impairment of the 
left lower extremity and left side to include the left upper 
extremity.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for an evaluation in excess of 30 
percent for poliomyelitis under all 
applicable diagnostic codes regarding the 
limitation of function of the left lower 
extremity and left side, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for poliomyelitis or related 
symptomatology from August 2003 to the 
present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  Following the above, the VBA AMC 
should schedule the veteran for a VA 
examination by specialists in post-polio 
syndrome if deemed indicated and 
available or any other appropriate 
available medical specialist for the 
purpose of ascertaining the current 
nature and extent of severity of any 
residuals of the veteran's poliomyelitis, 
with partial left leg paralysis.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. 

The examiner is requested to perform the 
following and provide a complete detailed 
rationale for each opinion rendered-with 
reference to the documented clinical 
history, specifically to include 
reference to the September 28, 1960 final 
diagnosis and September 29, 1960 
discharge diagnosis of poliomyelitis, as 
well as the results of the April 1961 and 
April 1966 VA examinations.  

(a) Determine whether there are, if fact, 
clinical, objective indicators of the 
existence of any residuals of the 
veteran's August and September 1960 
poliomyelitis, to include any left leg 
and/or left sided partial paralysis or 
any other residual(s) to include a 
statement as to whether or not the 
veteran's complaints of shortness of 
breath, generalized weakness and fatigue, 
and muscle pain are related to service-
connected disability, or to non-service-
connected COPD, diabetes mellitus, ASCVD, 
or multiple joint osteoarthritis.  The 
examiner should specifically state 
whether the medical evidence indicates 
that the veteran has post-polio syndrome 
as he has claimed by submitting articles 
about that disorder.  Specifically, 
symptoms of service-connected disability 
should be listed in detail, separate and 
apart from symptoms of non-service-
connected disability.  

(b) The examiner should then identify the 
nature and extent of functional 
limitations resulting from the veteran's 
service-connected residuals of 
poliomyelitis, with left leg or left 
sided partial paralysis, and provide a 
clear and concise medical opinion as to 
whether the veteran's service-connected 
disability, impacts on the veteran's 
ability to engage in substantial 
employment, and express an opinion as to 
whether it is as least as likely that the 
veteran's service-connected disability, 
individually, renders him unemployable or 
only marginally employable, as opposed to 
additional disability resulting from 
non-service-connected disorders.  Any 
opinions expressed by the examiner should 
be accompanied by a complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an evaluation in excess of 30 percent for 
residuals of poliomyelitis, with left leg 
partial paralysis, and TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


